Exhibit 10.2

FORM OF STOCK ROLLOVER AND EQUITY PURCHASE AGREEMENT

THIS STOCK ROLLOVER AND EQUITY PURCHASE AGREEMENT (this “Agreement”) is made as
of August 10, 2015, by and among GT Topco, LLC, a Delaware limited liability
company (the “Company”), the parties listed on, and identified as “Rollover
Investors” on, Schedule A attached hereto, which shall be updated to reflect the
addition of each Rollover Investor who executes and delivers a joinder to this
Agreement (each a “Rollover Investor” and collectively, the “Rollover
Investors”) and Infor (US), Inc., a Delaware corporation (the “Cash Investor”
and, together with the Rollover Investors, the “Investors”). Capitalized terms
used herein shall have the meanings ascribed to such terms in Section 7 of this
Agreement, or if not defined herein, the meanings ascribed to such terms in the
LLC Agreement.

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of the date hereof, by and among the Cash
Investor, Apollo Acquisition Sub, Inc., a Delaware corporation (“Merger Sub”),
GT Nexus, Inc., a Delaware corporation (“Target”) and Warburg Pincus Equity
Partners Liquidating Trust, on behalf of Target’s stockholders;

WHEREAS, pursuant to, and in accordance with, the Merger Agreement, Merger Sub
will merge (the “Merger”) with and into Target with Target surviving and
continuing as the surviving corporation;

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Company and the Investors desire to enter into an
agreement pursuant to which, immediately prior to the consummation of the
transactions contemplated by the Merger Agreement, (i) each Rollover Investor
shall contribute to the Company either (A) a number of shares of Company Series
A Preferred Stock (as defined in the Merger Agreement) and/or Company Common
Stock (as defined in the Merger Agreement) (the “Exchanged Shares”) with the
aggregate dollar value (determined in accordance with the Exchange Purchase
Price (as defined below)) set forth opposite such Rollover Investor’s name in
Schedule A, or (B) in the case of Rollover Investors who are individuals who are
receiving success bonuses as a result of the Merger (the amount of which bonuses
are to be deducted from the amount of merger consideration payable to the
holders of Target’s capital stock in accordance with the terms of the Merger
Agreement) and/or are Optionholders and who in all cases are accredited
investors (based on investor suitability questionnaires delivered prior to
closing) (collectively the “Additional Rollover Participants”) (as defined in
the Merger Agreement) an amount of cash and/or Exchanged Shares (with a dollar
value determined in accordance with the Exchange Purchase Price (as defined
below)) equal to the dollar amount of such Additional Rollover Participant’s
commitment set forth in Schedule A; and subject to the adjustment provisions set
forth herein, in exchange for the number of the Company’s Units adjacent to such
Rollover Investor’s name in Schedule A, subject to the adjustment provisions set
forth herein (“Exchange Company Units”) and (ii) the Cash Investor shall pay in
in cash to the Company an amount equal to $575,000,000 (the “Cash Purchase
Price”) in exchange for 575,000,000 of the Company’s Units (the “Purchased
Company Units” and, together with the Exchange Company Units, the “Company
Units”), in each case on the terms and subject to the conditions contained
herein;



--------------------------------------------------------------------------------

WHEREAS, for purposes of the foregoing, the dollar value of each Exchanged Share
will be equal to the Per Share Common Closing Merger Consideration or the Per
Share Series A Closing Merger Consideration (each as defined in the Merger
Agreement), as applicable “Exchange Purchase Price”).

WHEREAS, the Company has not elected and does not intend to make an election to
be treated as an association within the meaning of Treasury Regulations
Section 301.7701-3 for U.S. income tax purposes;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Contribution and Exchange; Purchase.

(a) Adjustment of Exchanged Shares, Exchange Purchase Price and Exchange Company
Units. The Merger Agreement provides that prior to the consummation of the
Merger, additional stockholders of Target who are accredited investors as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended, and the Additional Rollover Participants may execute this Agreement
(any such stockholders of Target and any such Additional Rollover Participants
being collectively the “Additional Rollover Investors”). To the extent that any
Additional Rollover Investors execute this Agreement prior to the consummation
of the Merger, they shall be Rollover Investors for all purposes hereof. In the
event that there are Additional Rollover Investors and/or or to the extent that
one or more Rollover Investors agree among themselves to re-allocate the amount
of their contribution to the Company prior to the consummation of the Merger (in
a manner that does not reduce the aggregate dollar amount of contribution to the
Company contemplated hereby), the number of Exchanged Shares and cash
contribution of each Rollover Investor may be adjusted prior to the consummation
of the Merger in such manner as such Rollover Investors may agree so long as the
total amount payable on the Closing Date in the Merger to all of the Rollover
Investors with respect to their Exchanged Shares (i.e., the Exchange Purchase
Price) and cash contribution if this Agreement were not in place shall represent
$125,000,000 and the total number of Rollover Investors may not (a) cause the
Company to have more than 100 partners within the meaning of Treasury Regulation
Section 1.7704-1(h) or (b) cause the Company to have more than 100 beneficial
owners of its securities for purposes of the Investment Company Act of 1940, as
amended. For the avoidance of doubt, none of the adjustments provided for in
this Section 1(a) shall (A) change the Exchange Purchase Price per Exchange
Company Unit (which shall in all circumstances be $1.00, the same amount as the
Cash Purchase Price per Purchased Company Unit) or (B) result in an aggregate
Exchange Purchase Price and cash contribution from the Rollover Investors that
is less than $125,000,000. To the extent that any Rollover Investor (including
any Additional Rollover Investor) holds both shares of Company Series A
Preferred Stock (as defined in the Merger Agreement) and/or Company Common Stock
(as defined in the Merger Agreement), the determination of which such shares
shall constitute Exchanged Shares consistent with the foregoing shall be as
designated by such Rollover Investor or, in the absence of any such designation,
by Target. Prior to the closing of the Merger (as defined in the Merger
Agreement), Target shall provide each Rollover Investor (including each
Additional Rollover Investor) and the Cash Investor the final form of Schedule A
hereto, which shall reflect the foregoing.

 

2



--------------------------------------------------------------------------------

(b) Contribution and Exchange. Immediately prior to, and subject to the
occurrence of, the Effective Time (as defined in the Merger Agreement) on the
Closing Date (as defined in the Merger Agreement), each Rollover Investor shall
contribute, transfer and assign (or cause to be contributed, transferred and
assigned) to the Company the Exchanged Shares in the form of Company Series A
Preferred Stock, Company Common Stock or, for any of the Additional Rollover
Participants cash, free and clear of all mortgages, liens, pledges, claims,
charges, security interests or encumbrances of any kind (other than those under
applicable securities laws), and in exchange therefor, the Company shall issue
to such Rollover Investor the number of the Company Units set forth opposite
such Rollover Investor’s name on Schedule A as adjusted pursuant to Section 1(a)
hereof. As a consequence of the foregoing exchange, Capital Contributions in an
aggregate amount equal to the Exchange Purchase Price shall be deemed to have
been made by each Rollover Investor with respect to the Exchange Company Units
being issued to such Rollover Investor. Each Rollover Investor (except an
Additional Rollover Participant who is only delivering cash for Exchange Company
Units) shall, on or prior to the consummation of the transactions contemplated
by this Agreement, deliver (or cause to be delivered) to the Company (i) duly
executed separate stock transfer powers transferring title to the Exchanged
Shares and (ii) an executed counterpart signature page to the LLC Agreement.
Target executes and delivers a counterpart to this Agreement solely for purposes
of consenting to the transactions contemplated hereby for purposes of all
agreements to which any Rollover Investor is party and acknowledges and agrees
that the Exchanged Shares are, effective as of immediately prior to the
Effective Time (as defined in the Merger Agreement) no longer subject to the
provisions of any agreement to which such Rollover Investor is party with Target
or any of its Affiliates. Prior to the Closing (as defined in the Merger
Agreement), if any Rollover Investor is an individual and is lawfully married,
such Rollover Investor’s spouse shall execute the consent in the form of Exhibit
A attached hereto.

(c) Issuance and Purchase. Immediately prior to, and subject to the occurrence
of, the Effective Time on the Closing Date, the Cash Investor shall purchase
from the Company, and the Company will sell to the Cash Investor, the Purchased
Company Units. As a consequence of the foregoing purchase and sale, Capital
Contributions in an aggregate amount equal to the Cash Purchase Price shall be
deemed to have been made by the Cash Investor with respect to the Purchased
Company Units being issued to the Cash Investor. The Cash Investor will deliver
to the Company or its designee (i) as payment for such Purchased Company Units,
a wire transfer of immediately available funds in an aggregate amount equal to
the Purchase Price and (ii) an executed counterpart signature page to the LLC
Agreement.

(d) Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place immediately prior to, and conditioned upon the consummation of,
the Merger.

2. Representations and Warranties of the Investors.

(a) In connection with the transactions contemplated hereby, each Investor
represents and warrants to the Company and, in the case of the Cash Investor,
each other Investor that:

(i) the Company Securities to be acquired by such Investor pursuant to this
Agreement will be acquired for such Investor’s own account and not with a view
to, or intention of, distribution thereof in violation of the Securities Act, or
any applicable state securities laws;

 

3



--------------------------------------------------------------------------------

(ii) such Investor is an “accredited investor” within the meaning of Rule 501 of
Regulation D of the Securities and Exchange Commission, is sophisticated in
financial matters and is able to evaluate the risks and benefits of the
investment in the Company Securities;

(iii) such Investor is sophisticated in financial matters and able to bear the
economic risk of its investment in the Company Securities for an indefinite
period of time because the Company Securities have not been registered under the
Securities Act and, therefore, cannot be sold unless subsequently registered
under the Securities Act or an exemption from such registration is available;

(iv) such Investor has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Company Securities and
has had full access to such other information concerning the Company as it has
reasonably requested;

(v) this Agreement and each of the other agreements contemplated hereby to which
such Investor is a party constitutes (or will constitute) the legal, valid and
binding obligation of such Investor, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies;

(vi) the execution, delivery and performance of this Agreement and each of the
other agreements contemplated hereby by such Investor does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which such Investor is a party or any judgment, order or decree to
which such Investor is subject;

(vii) such Investor has had the opportunity to consult its own tax counsel as to
the U.S. federal, state, local and foreign tax consequences of the transactions
contemplated by the Merger Agreement and that neither the Company nor any other
Investor has made any representations regarding such tax consequences or
benefits upon which such Investor has relied;

(viii) such Investor is not acquiring the Rollover Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, internet publication or similar media or
broadcast over television, radio or the internet or presented at any public
seminar or meeting; and

(ix) such Investor’s true and correct address, is set forth adjacent to such
Investor’s name on Schedule A attached hereto.

(b) In connection with the transactions contemplated hereby, each Rollover
Investor represents and warrants to the Company that:

 

4



--------------------------------------------------------------------------------

(i) such Rollover Investor has the full legal right, power and authority to
deliver the Exchanged Shares to the Company pursuant to the terms hereof;

(ii) such Rollover Investor owns beneficially and of record the Exchanged
Shares, free and clear of all mortgages, liens, pledges, claims, charges,
security interests or encumbrances of any kind, and will deliver the Exchanged
Shares to the Company free and clear of all mortgages, liens, pledges, claims,
charges, security interests or encumbrances of any kind; and

(iii) there are no lawsuits, claims, proceedings, investigations, injunctions,
judgments, orders or decrees pending or, to such Rollover Investor’s knowledge,
threatened against or affecting the Exchanged Shares that would adversely affect
the ability of such Rollover Investor to consummate the transactions
contemplated by this Agreement.

3. Representations and Warranties of the Company and the Cash Investor. In
connection with the transactions contemplated hereby, the Company and the Cash
Investor hereby represents and warrants to the Investors (other than the Cash
Investor) that:

(a) Organization and Corporate Power. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite limited liability company power
and authority and all material licenses, permits and authorizations necessary to
own and operate its properties, to carry on its businesses as now conducted and
presently proposed to be conducted and to carry out the transactions
contemplated by this Agreement.

(b) Equity Securities and Related Matters. As of the Closing, the Company shall
not have outstanding any securities convertible or exchangeable for any equity
securities of the Company or containing any profit participation features.
Immediately following the Closing, the capitalization of the Company shall be as
set forth in the Schedule of Unitholders attached to the LLC Agreement and all
of the Company’s outstanding equity securities shall be validly issued, fully
paid and non-assessable. There are no statutory or contractual securityholders
preemptive rights or rights of refusal with respect to the issuance of the
Company Units hereunder. The Company was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement. The Company has not
conducted any business. Except for obligations or liabilities incurred in
connection with its formation and the transactions contemplated by this
Agreement to be in engaged in by the Company prior to the date hereof, the
Company has not and will not have incurred any obligations or liabilities or
have engaged in any business activities or entered into any agreements with any
Person. Except for the Company LLC Agreement and this Agreement, as of the date
hereof, the Company is not a party to any Contract (as defined in the Merger
Agreement) with the Cash Investor or any of its Affiliates (as defined in the
Merger Agreement).

(c) Authorization; Conflicts. The execution, delivery and performance of this
Agreement have been duly authorized by the Company. This Agreement constitutes a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy laws, other similar
laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other

 

5



--------------------------------------------------------------------------------

equitable remedies. The execution and delivery by the Company of this Agreement
and the fulfillment of and compliance with the terms hereof by the Company do
not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which the Company or any of its Affiliates (as defined
in the Merger Agreement) is a party or any judgment, order or decree to which
the Company or any of its Affiliates (as defined in the Merger Agreement) is
subject.

(d) Identity of Cash Investor. The Cash Investor is a wholly-owned Subsidiary of
Infor, Inc., the entity which as of the date hereof makes filings with the
Securities and Exchange Commission under Commission file number 333-183494-06
(“Infor Inc.”), and Cash Investor or one or more of its Subsidiaries owns,
directly or indirectly, substantially all of the operating assets held for use
in the conduct of the business the results of which are reflected in the
consolidated financial statements of Infor Inc.

4. Call Arrangements.

(a) Call Right. At any time following the Closing (other than following a Put
Default and prior to the satisfaction of the applicable Put), the Cash Investor
shall have the right to purchase all or any portion of the Company Units held by
the Rollover Investors at the Call Price (the “Call”) by giving written notice
to each Rollover Investor (the “Call Notice”). The Call shall continue to apply
to any transferee of each Rollover Investor’s Company Units (other than
transferees in a Public Sale) with respect to the Company Units transferred to
such transferee and each Rollover Investor shall obtain the express written
acknowledgement of the applicability of the Call to such Company Units from any
such transferee as a condition precedent to any Transfer. The Cash Investor may
make more than one Call; provided that each such Call shall be made ratably
among the Rollover Investors based on the number of Company Units then held by
the Rollover Investors.

(b) Determination of Call Price. Each Call Notice shall include the Cash
Investor’s good faith calculation of the Call Price in accordance with
Section 4(d) as well as reasonably detailed supporting documentation for such
calculation. With respect to any Call Notice delivered following the One Year
Date (as defined below), the following provisions shall apply:

(i) The Cash Investor shall provide the Rollover Investors and their
Representatives (as defined in the Merger Agreement) with reasonable access
(with the right to make copies), during normal business hours, to the work
papers of the Cash Investor, its accountants (if, in the case of access to such
accountant’s work papers, such Person executes a customary access agreement) or
any of its other Representatives (as defined in the Merger Agreement) used to
calculate the Call Price, as reasonably requested in connection with the
Rollover Investors’ review of the Cash Investor’s calculation of the Call Price.

(ii) Any Rollover Investor(s) holding more than 10% of the Company Units held by
the Rollover Investors may deliver notice to the Cash Investor and each of the
Rollover Investors at any time on or prior to 20 days following delivery of the
applicable Call Notice that they dispute the Cash Investor’s calculation of the
Call Price,

 

6



--------------------------------------------------------------------------------

in which case such notice shall include a reasonably detailed itemization of
such Cash Investors’ objections and the reasons therefor (such notice, a
“Dispute Notice” and the Rollover Investor(s) delivering such notice, the
“Disputing Investors”). If the Disputing Investors deliver a Dispute Statement,
the Cash Investor and the Disputing Investors shall promptly meet and attempt in
good faith to resolve their differences with respect to the disputed items set
forth in the Dispute Notice during the 20 calendar days immediately following
the Cash Investor’s receipt of the Dispute Notice, or such longer period as the
Cash Investor and a majority in interest of the Disputing Investors may mutually
agree (the “Resolution Period”).

(iii) If the Cash Investor and the Disputing Investors do not resolve the Call
Price by the end of the Resolution Period, the Cash Investor and the Disputing
Investors shall submit all items remaining in dispute with respect to the
Dispute Notice to a nationally recognized independent accounting firm upon which
the Cash Investor and a majority in interest of the Disputing Investors shall
reasonably agree (the “Accounting Firm”) for review and resolution. The
Accounting Firm shall act as an expert and not an arbitrator. Each of the Cash
Investor and the Disputing Investors shall (A) enter into a customary engagement
letter with the Accounting Firm at the time such dispute is submitted to the
Accounting Firm and otherwise cooperate with the Accounting Firm (and the Cash
Investor shall cause the Company to enter into such engagement letter and
cooperate with the Accounting Firm), (B) have the opportunity to submit a
written statement in support of their respective positions with respect to such
disputed items, to provide supporting material to the Accounting Firm in defense
of their respective positions with respect to such disputed items and to submit
a written statement responding to the other party’s position with respect to
such disputed items and (C) subject to customary confidentiality and indemnity
agreements, provide the Accounting Firm with access to their respective books,
records, personnel and Representatives (as defined in the Merger Agreement) and
such other information as the Accounting Firm may require in order to render its
determination. The Accounting Firm shall be instructed to deliver to the Cash
Investor and the Rollover Investors a written determination (such determination
to include a worksheet setting forth all material calculations used in arriving
at such determination and to be based solely on information provided to the
Accounting Firm by the Cash Investor and the Disputing Investors) of the
disputed items within 20 calendar days of receipt of the disputed items, which
determination shall be final and binding on the parties hereto and not subject
to appeal. All fees and expenses relating to the work (if any) to be performed
by the Accounting Firm will be allocated between the Cash Investor, on the one
hand, and the Disputing Investors, on the other hand, in the same proportion
that the aggregate amount of the disputed items so submitted to the Accounting
Firm that is unsuccessfully disputed by each such party (as finally determined
by the Accounting Firm) bears to the total disputed amount of such items so
submitted.

(c) Call Closing. Within 15 days after the Call Price has been determined
pursuant to Section 4(b), the Cash Investor shall, or shall cause the Company
to, purchase and the Rollover Investors shall sell the Company Units as set
forth in such Call Notice at a mutually agreeable time and place (a “Call
Closing”). At each Call Closing, each Rollover Investor shall deliver to the
Cash Investor or its designee duly executed instruments in customary form

 

7



--------------------------------------------------------------------------------

transferring title to such Rollover Investor’s applicable Company Units to the
Cash Investor or its designee (and shall not be obligated to execute or deliver
any other agreements or instruments), free and clear of all liens and
encumbrances (which instrument shall include customary representations and
warranties solely as to such Rollover Investor’s authority to consummate the
Call Closing, the enforceability of such instrument against such Rollover
Investor and such Rollover Investor’s title to the applicable Company Units),
against payment of the appropriate Call Price by, at the election of the
Rollover Investor, cashier’s or certified check payable to each Rollover
Investor or by wire transfer of immediately available funds to an account
designated by such Rollover Investor. For the avoidance of doubt, the obligation
of the Cash Investor to consummate, or to cause the Company to consummate, the
Call with respect to the Company Units held by a Rollover Investor shall not be
conditioned on the consummation of the Call by any other Rollover Investor.

(d) Call Price. The “Call Price” of each Rollover Investor’s Company Units shall
mean:

(i) if the Call Notice is delivered on or prior to the date that is six months
following the Closing (the “Six Month Date), $1.056 per Company Unit;

(ii) if the Call Notice is delivered following the Six Month Date but on or
prior to the date that is one year following the Closing (the “One Year Date”),
$1.104 per Company Unit; and

(iii) if the Call Notice is delivered following the One Year Date, an amount per
Company Unit equal to (A) $1.20 plus (y) the Additional Call Right
Consideration.

(e) Conditional Call Right. The Cash Investor may condition the consummation of
any Call Closing on the consummation of any transaction involving the Cash
Investor or any of its affiliates the proceeds of which will be used to
consummate the Call (including, without limitation, any Public Offering, sale,
equity issuance or refinancing, recapitalization or reorganization) (a
“Triggering Event”); provided that in the event of any such conditional Call,
the Call Price payable in connection therewith shall be determined in accordance
with Section 5(d) on the basis that the applicable Call Notice was delivered on
the date of the consummation of such Triggering Event.

5. Put Arrangements.

(a) Put Right. At any time during each Put Exercise Period, each Rollover
Investor shall have the right to require the Cash Investor to purchase all or
any portion of the Exchange Company Units held by such Rollover Investor at the
Put Price (the “Put”) by giving a written notice to the Cash Investor specifying
the number of Exchange Company Units to be purchased by the Cash Investor (the
“Put Notice”). The right to exercise the Put shall inure to the benefit of all
Permitted Transferees of each Rollover Investor’s Company Units (other than
transferees in a Public Sale). Each “Put Exercise Period” shall be the 14-day
period immediately following each annual anniversary of the date on which the
Closing occurs. Each Rollover Investor may make more than one Put. The
availability of the Put shall not be affected by any exercise of the Call,
including an exercise conditioned on a Triggering Event.

 

8



--------------------------------------------------------------------------------

(b) Put Exercise. Upon the delivery of each Put Notice, on or before the later
of (i) 180 days after the delivery of such Put Notice and (ii) 15 days following
the earliest date on which the consummation of the applicable Put by the Cash
Investor is not prohibited by the terms of (or would not cause the Cash Investor
to violate any minimum working capital or liquidity requirements under) any debt
financing arrangements applicable to the Cash Investor, in each case, solely
with respect to terms which exist in such debt financing arrangements as of the
date hereof or new terms which are as restrictive or less restrictive with
respect to the Cash Investor and the other borrower entities than those which
exist in such debt financing arrangements as of the date hereof, the Cash
Investor shall purchase and each Rollover Investor shall sell the number of such
Rollover Investor’s Company Units specified in such Put Notice in accordance
with the terms hereof (the “Put Closing”). If a Put Closing is not required as a
result of clause (ii) of the immediately preceding sentence, the Cash Investor
shall promptly use commercially reasonable efforts (which shall not include
making any payment to a lender or other third party, or pursuing or consummating
any sale of assets (without limiting the rights set forth herein with respect to
a Rollover Investor Approved Sale), issuance of debt, equity or other
securities) to cause such clause (ii) no longer to prevent a Put Closing,
including, without limitation, through seeking waiver, consent or amendments
with respect to the applicable debt financing arrangements.

(c) Put Closing. At the Put Closing, each Rollover Investor shall deliver to the
Cash Investor duly executed instruments transferring title to such Rollover
Investor’s applicable Company Units, free and clear of all liens and
encumbrances and duly endorsed in blank or accompanied by duly executed forms of
assignment in customary form (which instrument shall include customary
representations and warranties solely as to such Rollover Investor’s authority
to consummate the Put Closing, the enforceability of such instrument against
such Rollover Investor and such Rollover Investor’s title to the applicable
Company Units), and the Cash Investor shall deliver to such Rollover Investor
the Put Price by, at the election of such Rollover Investor, cashier’s or
certified check payable to such Rollover Investor or by wire transfer of
immediately available funds to an account designated by such Rollover Investor.
For the avoidance of doubt, the obligations of the Cash Investor to consummate
the Put with respect to the Company Units held by a Rollover Investor shall not
be conditioned on the consummation of the Put by any other Rollover Investor.

(d) Put Price. The “Put Price” of any Rollover Investor’s Company Units to be
purchased shall mean $1.20 per Company Unit; provided that in the event that the
Cash Investor does not satisfy its obligation to consummate the Put Closing on
or before the date that is 180 days following the delivery of a Put Notice (a
“Put Default”), the Put Price shall increase daily at a rate of 20% per annum,
compounded annually (it being understood, for avoidance of doubt, that a Put
Default shall exist if the Cash Investor does not consummate the Put Closing on
or prior to the date that is 180 days following the delivery of a Put Notice,
notwithstanding clause (ii) of Section 5(b)).

 

9



--------------------------------------------------------------------------------

(e) Put Default.

(i) In the event of a Put Default, (A) the Requisite Rollover Investors shall,
subject to the terms set forth herein, have the right to become “Initiating
Members” for purposes of Section 12.8 of the LLC Agreement and (B) upon the
consummation of any Approved Sale initiated by the Requisite Rollover Investors
(a “Rollover Investor Approved Sale”) and notwithstanding Section 4.1(b) of the
LLC Agreement, (x) the holders of the Exchange Company Units shall, in the
aggregate, receive in respect of the Exchange Company Units the lesser of
(1) the aggregate net equity proceeds of such Approved Sale and (2) an amount
equal to the Put Price (determined on the date of the consummation of such
Approved Sale) multiplied by the number of Exchange Company Units then
outstanding (in either case divided ratably among the holders of Exchange
Company Units based on the number of Exchange Company Units held by each such
holder) and (y) the holders of all other Units of the Company shall be entitled
to receive in respect of such Units, any and all remaining net equity proceeds
paid or payable in connection with such Approved Sale in excess of the amount
determined pursuant to the immediately preceding clause (x) (ratably among such
holders in accordance with Section 4.1(b) of the LLC Agreement, but excluding
any Exchange Company Units) and the holders of the Exchange Company Units shall
not be entitled to receive any proceeds in excess of the amount determined
pursuant to the immediately preceding clause (x). In the event that the proceeds
of a Rollover Investor Approved Sale includes property other than cash, then,
the amounts payable with respect to the Exchange Company Units shall be paid in
cash, unless there is insufficient cash available in transaction proceeds to
make such payments in which case all such cash shall be paid with respect to the
Exchange Company Units and any additional amounts shall be payable in such form
as is agreed to by the Requisite Rollover Investors (in any case, except to the
extent required to ensure that the Cash Investor receives not less than 75% of
its aggregate proceeds, if any, in connection with such Rollover Investor
Approved Sale in cash). Unless otherwise agreed by holders of the Rollover
Investors and the Cash Investors, the value of any non-cash consideration
payable in connection with any such Rollover Investor Approved Sale shall be
determined by the Approved Bank (as defined below), which shall set forth such
determination and the basis therefor in a written report to the Company and its
Members. Upon the election of holders of a majority of the Exchange Company
Units then outstanding, the parties will take such action as is necessary upon a
liquidation or dissolution of the Company to cause the distribution of any
proceeds to equityholders of the Company pursuant to such liquidation or
dissolution to be distributed in the same manner as proceeds of a Rollover
Investor Approved Sale would be distributed in accordance with the foregoing.

(ii) Notwithstanding anything to the contrary in the LLC Agreement (including
Section 12.8 thereof), in connection with any Rollover Investor Approved Sale,
(A) the Cash Investor shall have no obligation to participate in a Rollover
Investor Approved Sale (whether under Section 12.8 of the LLC Agreement or
otherwise) unless, in additions to any applicable conditions set forth in
Section 12.8 of the LLC Agreement, (x) the consideration payable to the Cash
Investor in connection therewith shall comprise not less than 75% cash, (y) the
sale process is conducted by an investment banking firm engaged by the Company
and reasonably acceptable to both the Cash Investor and the

 

10



--------------------------------------------------------------------------------

Requisite Rollover Investors (or, if such parties are unable to agree on an
investment banking firm within 15 days after the Rollover Initiating Members
deliver notice of their intent to pursue a Rollover Investor Approved Sale, a
firm shall be selected by lot from the top-tier New York-based investment
banking firms, after the Cash Investor and the Rollover Investors have each
eliminated one such firm) (the “Approved Bank”) and (z) the Approved Bank shall,
to the extent requested by the Cash Investor, have delivered an opinion to
(except as provided in the following sentence) the Company’s Board of Managers
that, subject to the qualifications and limitations set forth in such opinion,
the aggregate consideration payable in connection with such Rollover Investor
Approved Sale is fair, from a financial point of view, to the Company’s
equityholders. The Cash Investor shall be permitted to request the Approved Bank
to deliver such opinion to the Cash Investor (either in addition to or in lieu
of to the Company’s Board of Managers) or for such opinion to expressly provide
that the Cash Investor is permitted to rely on such opinion, so long as, if such
request is granted, any incremental cost associated with the foregoing is borne
solely by the Cash Investor. The Cash Investor and the Company shall cooperate
and provide any and all assistance and support reasonably requested by the
Requisite Rollover Investors in connection with any potential Rollover Investor
Approved Sale. The Cash Investor shall be permitted to provide comments with
respect to the proposed terms of any Rollover Investor Approved Sale (and shall
provide any such comments promptly and in good faith) and the Requisite
Investors shall (1) permit the Cash Investor and its representatives to
participate in the Requisite Rollover Investors’ negotiation of such proposed
terms and (2) with respect to any price-sensitive terms for which the Cash
Investor will be solely responsible, permit the Cash Investor to make any final
determination as to whether to accept a lower aggregate price incorporating such
comments or a higher price without incorporating such comments, so long as both
such alternatives are acceptable to the potential purchaser in connection with
the applicable Rollover Investor Approved Sale and the treatment of the Rollover
Investors is not affected in any material respect by any difference between such
alternatives (it being understood that any impact to the proceeds to be received
by the Rollover Investors and their ability to distribute such proceeds shall be
material). The Requisite Investors shall incorporate any such revisions which
are accepted by the purchaser pursuant to the immediately preceding sentence in
the Rollover Investor Approved Sale and which do not materially affect the
Rollover Investors (it being understood that any impact to the proceeds to be
received by the Rollover Investors and their ability to distribute such proceeds
shall be material), provided that the foregoing shall not entitle the Cash
Investor to take any action to materially delay or impair the consummation of
any Rollover Investor Approved Sale.

(f) The Cash Investor shall not agree to (or, with respect to its Subsidiaries
(as defined in the Merger Agreement) of the Cash Investor, permit) any amendment
or modification of any debt financing arrangements or other contract or
agreement to which it or any of its Subsidiaries (as defined in the Merger
Agreement) is a party, or enter into or permit any of its Subsidiaries (as
defined in the Merger Agreement) to enter into any contract, that would by its
terms have the effect of prohibiting or materially delaying its ability to
perform its obligations under this Section 5. Prior to such time as all of the
Cash Investor’s obligations hereunder have been fully and finally performed, the
Cash Investor shall not effect or permit a restructuring or similar transaction
with respect to itself and/or its Affiliates (as defined in the Merger

 

11



--------------------------------------------------------------------------------

Agreement) which would result in the representations and warranties set forth in
Section 3(d) to no longer be true and correct in any manner which could
reasonably be expected to materially and adversely affect the Rollover Investors
or any of their rights and remedies hereunder.

6. Conditions of Obligations at the Closing. The obligation of each Investor and
the Company to consummate the transactions contemplated by Section 1 of this
Agreement is subject to satisfaction as of the Closing of the following
conditions:

(a) LLC Agreement. Each of the Company and each Investor shall have entered into
the LLC Agreement in the form attached hereto as Exhibit B, dated as of the date
of the Closing, and such LLC Agreement shall be in full force and effect as of
the Closing.

(b) Fulfillment of Conditions to the Merger Agreement. All of the conditions to
closing specified in the Merger Agreement will have been fulfilled on or before
the date of the Closing except for such conditions (if any) as will have been
waived in accordance with the provisions of the Merger Agreement and those
conditions that by their nature cannot be fulfilled until the time of the
closing under the Merger Agreement, the closing of the Merger will have occurred
(or will occur substantially contemporaneously with the Closing hereunder)
pursuant to the Merger Agreement. If the closing of the Merger under the Merger
Agreement does not occur and the Merger Agreement is terminated in accordance
with its terms, this Agreement shall be void and of no force and effect, the
transactions contemplated by this Agreement will be deemed not to have occurred,
and all rights and obligations of the parties hereunder shall terminate without
any further liability on the part of any party in respect thereof.

(c) Other Conditions. (i) As to each party, the representations and warranties
of the other parties set forth in this Agreement being true and correct in all
material respects at and as of the Closing as if made at and as of the Closing,
(ii) each party shall have complied in all material respects with its
obligations hereunder and (iii) there shall not be in effect any prohibition
against the consummation of the transactions contemplated hereby by any
applicable law, statute, rule, regulation, judgment or order of any governmental
authority of competent jurisdiction. For the avoidance of doubt, the obligations
of the parties hereto pursuant to Sections 4 and 5 hereof shall not be subject
to the foregoing conditions or any other conditions other than those expressly
set forth in Sections 4 and 5 hereof.

7. Definitions.

“Additional Call Right Consideration” means an amount equal to (a) the amount by
which the aggregate Subscription Revenue of Target and its Subsidiaries (or, in
the event of any restructuring of Target and its Subsidiaries, the business
which would have been conducted by Target and its Subsidiaries but for such
restructuring) for the most recent four consecutive fiscal quarters for which
results are available as of the delivery of the applicable Call Notice exceeds
the projected Subscription Revenue for such period set forth on Exhibit C
attached hereto (it being understood that if such four consecutive fiscal
quarter period does not end on a fiscal year end, any projected Subscription
Revenue set forth on Exhibit C attached hereto that is provided only on an
annual basis shall be prorated (i.e., including a corresponding portion of each
of the annual periods included in such four consecutive fiscal quarter period))
multiplied by (b) four and divided by (c) 700,000,000.

 

12



--------------------------------------------------------------------------------

“Company Securities” means (a) the Company issued hereunder and (b) equity of
the Company (or a successor to the Company or a Subsidiary of the Company)
issued with respect to such securities (i) by way of a unit split, unit
distribution, conversion, or other recapitalization, (ii) by way of
reorganization or recapitalization of the Company in connection with the
incorporation of a corporate successor prior to a Public Offering (and each, a
“Company Security”).

“LLC Agreement” means the Limited Liability Company Agreement of the Company in
the form attached as Exhibit B attached hereto.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of equity securities of the Company or a successor to
the Company.

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker (other than pursuant to Rule 144(b) prior to a Public Offering).

“Requisite Rollover Investors” shall mean a majority in interest (based upon the
number of Company Units held) of the Rollover Investors who exercised the
applicable Put which is subject to a Put Default.

“Subscription Revenue” means “Subscription Revenue” as such item has been
presented in Target’s historical financial statements, calculated in accordance
with generally accepted accounting principles historically presented and applied
by the Target (but, for avoidance of doubt, not including transaction revenue).

8. Tax Reporting. The Company shall report the transfer of the Exchanged Shares
in exchange for the Exchange Company Units as a transfer described in
Section 721 of the Internal Revenue Code of 1986, as amended and shall not take
any position inconsistent with such treatment for tax purposes, unless in each
case as otherwise required by applicable law.

9. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) sent to the recipient by reputable express courier service
(charges prepaid), (c) mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid, or (d) faxed to the recipient
(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if faxed before 5:00 p.m. Chicago, Illinois
time on a business day, and otherwise on the next business day. Such notices,
demands and other communications shall be sent to the parties at the addresses
indicated below, or at such address or to the attention of such other Person as
the recipient party has specified by prior written notice to the sending party:

If to the Company:

GT Topco, LLC

c/o Infor, Inc.

641 Avenue of the Americas

New York, NY 10011

Attn: General Counsel

Facsimile: 678-319-9032

 

13



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, California 94104

Attention: Jeremy M. Veit, P.C.

Facsimile: (415) 439-1500

and

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: Barbara Becker and Rashida La Lande

Facsimile No.: (212) 351-6241

If to an Investor:

To the address listed opposite such Investor’s name on Schedule A attached
hereto.

10. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein; provided;
however, that notwithstanding the foregoing, Section 5 shall not be severable in
any manner that reduces the rights of any Rollover Investor thereunder.

11. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties hereto and supersede and preempt any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

14



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

14. Successors and Assigns; Third Party Beneficiaries. Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by each Investor, the Company and each of their respective
successors and permitted assigns; provided, (i) the rights and obligations of
the Company and the Cash Investor shall not be assigned without the consent of a
majority in interest of the Rollover Investors (based upon the number of
Exchange Company Units issuable to them pursuant hereto) and (ii) the rights and
obligations of the Rollover Investors shall not be assigned other than to a
transferee of Exchange Company Units occurring in compliance with the provisions
of the LLC Agreement.

15. Termination. This Agreement shall survive a termination of any Rollover
Investor’s employment for any reason and shall remain in full force and effect
after such termination of employment.

16. Choice of Law. The laws of the State of Delaware will govern all questions
concerning the relative rights of the Investors, the Company and its
securityholders and all other questions concerning the construction, validity
and interpretation of this Agreement and the exhibits hereto, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Any dispute
arising from or relating to the relative rights of any Investor, the Company and
its securityholders and all other questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto shall be
brought exclusively in the Court of Chancery of the State of Delaware (the
“Court of Chancery”) or, to the extent the Court of Chancery does not have
subject matter jurisdiction, the United States District Court for the District
of Delaware and the appellate courts having jurisdiction of appeals in such
courts (the “Delaware Federal Court”) or, to the extent neither the Court of
Chancery nor the Delaware Federal Court has subject matter jurisdiction, the
Superior Court of the State of Delaware (collectively, the “Chosen Courts”),
and, solely with respect to any such action each party hereto (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto and (iv) agrees that service of process upon
such party in any such action shall be effective if notice is given in
accordance with Section 9.

17. MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES HERETO WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE
THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.
THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THIS AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15



--------------------------------------------------------------------------------

18. Remedies. Any and all remedies herein conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the parties hereto do not
perform the provisions of this Agreement (including failing to take such actions
as are required of it hereunder to consummate this Agreement) in accordance with
its specified terms or otherwise breach such provisions. Accordingly, the
parties acknowledge and agree that the parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
in addition to any other remedy to which they are entitled at law or in equity.
Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction.

19. Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of each Investor and the Company.

20. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

21. Adjustments of Numbers. All numbers set forth herein that refer to Units or
unit prices or amounts will be appropriately adjusted to reflect any successor
securities, unit splits, unit distributions, combinations of units and other
recapitalizations affecting the subject class of equity.

22. Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile, portable document format (.pdf), or similar reproduction
of such signed writing using a facsimile machine or electronic mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties hereto. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic mail to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or

 

16



--------------------------------------------------------------------------------

electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

*      *      *      *       *

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Rollover and
Equity Purchase Agreement as of the date first above written.

 

THE COMPANY: GT TOPCO, LLC By:     Name: Its: CASH INVESTOR: Infor (US), Inc.
By:     Name: Its: ROLLOVER/INVESTOR: [                      ]    